Citation Nr: 1003473	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 and a May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama (RO).  In pertinent part of 
these rating decisions, the RO denied the benefit sought on 
appeal. 

In October 2009, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claim folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
PTSD.  As explained below, the Board finds that additional 
development is necessary prior to the adjudication of the 
Veteran's claim.  In particular, a VA psychiatric examination 
is needed. 

A review of the Veteran's claims folder shows he has not yet 
been afforded a VA psychiatric examination in conjunction 
with his claim.  As such, the RO/AMC should schedule the 
Veteran for a VA examination.  Specifically, the RO/AMC 
should instruct the examiner to determine whether the to 
determine whether or not the Veteran has PTSD as defined by 
DSM-IV, and if so, whether his PTSD is related to a confirmed 
inservice stressor event

In regard to the Veteran's confirmed inservice stressor, it 
is noted that the RO requested the Veteran to submit a 
completed PTSD questionnaire asking for information regarding 
his claimed inservice stressor.  In response to this request, 
the Veteran submitted a copy of the letter informing him of 
his Navy Commendation Medal with Combat Distinguishing 
Device, which list two separate combat instances where the 
Veteran performed exemplary and courageous action in the face 
of enemy fire.  It is appears that the Veteran asserts that 
these two combat instance are his inservice stressors, which 
he now seeks to have related to his symptomatology. 

In addition, it is noted that several of the VA treatment 
record show the Veteran does have a diagnosed psychiatric 
disorder, albeit not a diagnosis for PTSD.  In Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for 
Veterans Claims (Court) noted that the Board should 
considered alternative current conditions within the scope of 
the filed claim.  Id.  The Board has preliminarily reviewed 
the case at hand and finds that Clemons is applicable here.  
Notably, while this claim has been adjudicated by the RO and 
certified to the Board as a claim for service connection for 
PTSD, the Veteran has also been diagnosed with a psychotic 
disorder.  See VA treatment records from VA Medical Center in 
Huntsville.   

As indicated under Clemons, this other diagnosis should be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD.  The RO 
has also not provided adequate notification addressing what 
is needed for a claim incorporating such diagnoses.  This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Corrective notification action, as well 
as further adjudication, is thus needed.  38 C.F.R. §§ 
3.159(b), 19.9.

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.   
If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for additional 
evidence regarding the claim on appeal, 
now characterized as service connection 
for a psychiatric disorder, to include 
PTSD.  This letter must inform the Veteran 
about the information and evidence that is 
necessary to substantiate the claim, in 
terms of 38 C.F.R. §§ 3.303, 3.307, and 
3.309, and provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  

2.  The RO/AMC should ask the Veteran to 
identify any outstanding records of 
pertinent VA and private treatment, and 
obtain those records.  If any identified 
records cannot be obtained, a memorandum 
should be included in the file explaining 
the procedures undertaken to attempt to 
find the records and why such attempts 
were not fully successful.

3.  After all the available records have 
been obtained, the RO/AMC should schedule 
the Veteran for an appropriate VA 
examination for the following purpose:  to 
determine (a) whether the Veteran has a 
psychiatric disorder (including 
symptomatology that satisfies the required 
criteria under DSM-IV for a diagnosis of 
PTSD as defined under 38 C.F.R. § 4.125); 
and, if so, then (b) to ascertain whether 
any such diagnosed disorder is related to 
service.  The examiner should specifically 
indicate whether or not the Veteran has a 
diagnosis of PTSD (under 38 C.F.R. § 
4.125) due to a verified stressor event.  
If PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  

For any other psychiatric disorder 
diagnosed, the examiner should provide a 
medical opinion indicating whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that such 
condition is related to service.  

Adequate reasons and bases for any opinion 
rendered must be provided.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all the findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  

4.  Then, the claim for service connection 
for a psychiatric disorder, to include 
PTSD, should be readjudicated.  If the 
determination of this claim remains 
unfavorable, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative.  This 
Supplemental Statement of the Case must 
include the provisions of 38 C.F.R. §§ 
3.303, 3.307, and 3.309.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


